We think there was competent evidence tending to show, on the part of the donor, both an intention to give the plaintiff Liscomb the certificates in question and of their delivery to her by him. Taking this to be so, her possession of the certificates was prima facie evidence of property (Jones v. Sinclair, 2 N.H. 319, 320; Pinkham v. Gear, 3 N.H. 484), and therefore conclusive unless impeached or explained. Stevens v. Reed, 37 N.H. 49, 53. Whether such possession and the evidence of title which it furnished was impeached or explained in the course of the trial, it was the province of the jury to determine upon all the evidence before them; and, moreover, upon careful inspection of the record, we find nothing, either in the relations between the plaintiff and the deceased, or his physical or mental condition at the time of his alleged transfer of the certificates, or the circumstances attending it, which enables us to hold, as matter of law, that the verdict was erroneous; nor do we discover any legal error in respect of the admission or exclusion of evidence, or the denial nonsuit, or find cause to set aside the verdict on account of the statements of counsel in his argument.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred. *Page 316